Case 3:19-cv-01019-WQH-BGS Document 1 Filed 05/31/19 PageID.1 Page 1 of 8



 1   NICHOLAS M. WAJDA (State Bar #259178)
     Attorney Email Address: nick@wadjalawgroup.com
 2   WAJDA LAW GROUP, APC
 3   11400 West Olympic Boulevard, Suite 200M
     Los Angeles, California 90064
 4   Telephone: (310) 997-0471
     Facsimile: (866) 286-8433
 5   Attorney for Plaintiff
 6

 7                               UNITED STATES DISTRICT COURT

 8                            SOUTHERN DISTRICT OF CALIFORNIA

 9

10    ROBERT V. VALENZUELA,                       Case No.     '19CV1019 WQHBGS
11                      Plaintiff,                COMPLAINT FOR DAMAGES
12           v.                                   1. VIOLATION OF THE FAIR DEBT
                                                  COLLECTION PRACTICES ACT, 15 U.S.C.
13                                                §1692 ET SEQ.;
      CONSTAR FINANCIAL SERVICES,
14    LLC,                                        2. VIOLATION OF THE ROSENTHAL FAIR
                                                  DEBT COLLECTION PRACTICES ACT,
15                      Defendant.                CAL. CIV. CODE §1788 ET SEQ.
16                                                DEMAND FOR JURY TRIAL
17

18                                           COMPLAINT
19          NOW comes ROBERT V. VALENZUELA (“Plaintiff”), by and through his attorneys,
20
     WAJDA LAW GROUP, APC (“Wajda”), complaining as to the conduct of CONSTAR
21
     FINANCIAL SERVICES, LLC (“Defendant”) as follows:
22
                                        NATURE OF THE ACTION
23
        1. Plaintiff brings this action for damages pursuant to the Fair Debt Collection Practices Act
24
     (“FDCPA”) under 15 U.S.C. §1692 et seq. and the Rosenthal Fair Debt Collection Practices Act
25

26   (“RFDCPA”) pursuant to Cal. Civ. Code §1788, for Defendant’s unlawful conduct.

27                                     JURISDICTION AND VENUE
28
                                                     1
Case 3:19-cv-01019-WQH-BGS Document 1 Filed 05/31/19 PageID.2 Page 2 of 8



 1       2. This action arises under and is brought pursuant to the FDCPA. Subject matter jurisdiction
 2   is conferred upon this Court by 15 U.S.C. §1692, 28 U.S.C. §§1331 and 1337, as the action arises
 3
     under the laws of the United States. Supplemental jurisdiction exists for the state law claim
 4
     pursuant to 28 U.S.C. §1367.
 5
         3. Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Defendant conducts business
 6

 7   within, and a substantial portion of the events or omissions giving rise to Plaintiff’s claims occurred

 8   within, the Central District of California.

 9                                                  PARTIES
10
         4. Plaintiff is a 42 year old consumer residing in Brawley, California, which is located within
11
     the Southern District of California.
12
         5. Plaintiff is a natural “person” as defined by 47 U.S.C. §153(39).
13
         6. Defendant is a debt collection agency who, through its communications with consumers,
14

15   identifies itself as a debt collector attempting to collect upon debts. Defendant is a limited liability

16   company organized under the laws of the state of Arizona with its principal place of business
17   located at 10400 North 25th Avenue, Suite 100, Phoenix, Arizona.
18
         7. Defendant is a “person” as defined by 47 U.S.C. §153(39).
19
         8.   Defendant acted through its agents, employees, officers, members, directors, heirs,
20
     successors, assigns, principals, trustees, sureties, subrogees, representatives and insurers at all times
21

22   relevant to the instant action.

23                                 FACTS SUPPORTING CAUSES OF ACTION

24       9. The instant action arises out of Defendant’s attempts to collect upon an outstanding
25   consumer debt (“subject consumer debt”) said to be owed by Plaintiff.
26
         10. On or about March 6, 2019, Defendant sent Plaintiff a collection letter attempting to collect
27
     upon the subject consumer debt.
28
                                                         2
Case 3:19-cv-01019-WQH-BGS Document 1 Filed 05/31/19 PageID.3 Page 3 of 8



 1      11. This collection letter was the first written communication Plaintiff received from
 2   Defendant.
 3
        12. The collection letter provides the following information regarding the subject consumer
 4
     debt:
 5
                    Creditor: BBVA COMPASS
 6                  Account#: *********9863
 7                  Constar# : ***7176
                    Past Due Amount: $1007.66
 8
        13. Thereafter, the collection letter states:
 9
                    As of the date of this letter, BBVA COMPASS records indicate that
10
                    your account is past due and the entire amount of $1007.66 must be
11                  paid in full. Please remit the amount of $1007.66 using the return
                    envelope provided. If your payment is not received by your next
12                  billing date, the amount due to bring your account current may
                    increase due to additional interest and fees.
13
        14. Throughout the collection letter, Defendant refers to the creditor of the subject consumer
14

15   debt as “BBVA Compass,” without providing any further information regarding the entity to whom

16   the debt is owed.
17      15. When one searches the Arizona Corporation Commission and California Secretary of State
18
     website for “BBVA Compass,” numerous different entities pop up, including, inter alia: BBVA
19
     Compass Consulting and Benefits, Inc.; BBVA Compass Financial Corporation; BBVA Compass
20
     Insurance Agency, Inc.; BBVA Compass Investment Solutions, Inc.; and BBVA Bancshares, Inc.
21

22      16. Although each of these entities contain the name BBVA Compass, the names of each

23   respective entity demonstrates the vastly different purposes for which each company exists, and

24   that multiple such entities may provide services that result in the creation of a debt in consumers.
25      17. As such, Defendant’s collection letter fails to adequately identify, to Plaintiff and the least
26
     sophisticated consumer, the current creditor of the subject debt.
27
        18. Defendant’s collection letter also confusingly lists the balance of the subject debt.
28
                                                        3
Case 3:19-cv-01019-WQH-BGS Document 1 Filed 05/31/19 PageID.4 Page 4 of 8



 1      19. While the letter sets forth the “Past Due Amount,” the collection letter goes on to state that
 2   if Plaintiff does not pay by his “next billing date” the amount “may increase due to additional
 3
     interest and fees.”
 4
        20. Defendant’s collection letter does not identify the “next billing date” after which point in
 5
     time Plaintiff’s purported amount owed would potentially increase due to interest or fees.
 6

 7      21. Defendant’s collection letter fails to identify what portion, if any, of the subject debt was

 8   interest or principal at the time it sent the collection letter, and further failed to identify the

 9   applicable interest rate at which the subject debt would increase. The letter’s reference to
10
     “additional interest” suggests that at least a portion of the past due balance comprised interest.
11
        22. Furthermore, Defendant’s collection letter fails to advise that, if Plaintiff paid the amount
12
     shown in the collection letter, an adjustment may be necessary and Plaintiff may be required to pay
13
     more than the amount listed in the collection letter.
14

15      23. Even further, Defendant’s collection letter, after referring the amount owed as “Past Due

16   Amount,” later provides a contradictory representation as it refers to such amount as “the amount
17   due to bring your account current.”
18
        24. In light of the above deficiencies in Defendant’s collection letter, it has failed to adequately
19
     identify the amount owed on the subject debt.
20
        25. Finally, Plaintiff was misled and confused by Defendant as to the time period in which the
21

22   subject debt may increase due to interest and other charges.

23      26. Although Defendant sets forth that Plaintiff’s amount owed would increase if he failed to

24   pay the full amount by his “next billing date,” Defendant’s failure to identify the precise date such
25   interest or other fees may be applied to the debt creates inherent ambiguity in the letter.
26
        27. A consumer interpreting Defendant’s letter could be misled into believing their next billing
27
     date is rapidly approaching, and would thus determine to make payment promptly so as to avoid
28
                                                        4
Case 3:19-cv-01019-WQH-BGS Document 1 Filed 05/31/19 PageID.5 Page 5 of 8



 1   the potential increase in the balance of the debt. On the other hand, a consumer may believe that
 2   they have some amount of time to make payment and would delay repayment accordingly, which
 3
     could subject such consumer to additional interest and/or fees as a result of Defendant’s failure to
 4
     clearly identify the time period by which interest or other charges may increase.
 5
        28. Plaintiff has suffered financial loss including expending assets dealing with Defendant’s
 6

 7   conduct.

 8      29. Plaintiff has further suffered a violation of his state and federally protected interests as a

 9   result of Defendant’s conduct.
10
                COUNT I – VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
11
        30. Plaintiff repeats and realleges paragraphs 1 through 29 as though fully set forth herein.
12
        31. Plaintiff is a “consumer” as defined by 15 U.S.C. §1692a(3) of the FDCPA.
13
        32. Defendant is a “debt collector” as defined by §1692a(6) of the FDCPA, because it regularly
14

15   uses the mail and/or the telephone to collect, or attempt to collect, delinquent consumer accounts.

16      33. Defendant is engaged in the business of collecting or attempting to collect, directly or
17   indirectly, defaulted debts owed or due or asserted to be owed or due to others, and debt collection
18
     is the primary purpose of its business.
19
        34. The subject debt is a “debt” as defined by FDCPA §1692a(5) as it arises out of a transaction
20
     due or asserted to be owed or due to another for personal, family, or household purposes.
21

22           a. Violations of the FDCPA § 1692e

23      35. The FDCPA, pursuant to 15 U.S.C. §1692e, prohibits a debt collector from using “any false,

24   deceptive, or misleading representation or means in connection with the collection of any debt.”
25      36. In addition, this section enumerates specific violations, such as:
26
                “The false representation of – the character, amount, or legal status of any debt.”
27              15 U.S.C. § 1692e(2)(A).

28
                                                          5
Case 3:19-cv-01019-WQH-BGS Document 1 Filed 05/31/19 PageID.6 Page 6 of 8



 1              “The use of any false representation or deceptive means to collect or attempt to
                collect any debt or to obtain information concerning a consumer.” 15 U.S.C.
 2              §1692e(10).
 3
        37. Defendant violated 15 U.S.C. § 1692e and e(10) when it deceptively and misleadingly
 4
     represented the date by which the subject debt would increase due to interest and fees. While
 5
     defendant’s representation may well be technically true, Defendant failure to explicitly provide
 6
     Plaintiff the date by which such interest or other fees would increase the amount owed creates
 7

 8   unnecessary confusion in the collection letter for Plaintiff and consumers.

 9      38. Defendant further violated 15 U.S.C. § 1692e, e(2)(A), and e(10) through the deceptive and
10   misleading way in which it listed the total balance of the subject debt. Defendant’s failure to clearly
11
     identify the creditor of the subject debt similarly violates these provisions.
12
             b. Violations of the FDCPA § 1692g
13
        39. The FDCPA, pursuant to 15 U.S.C. §1692g(a), requires debt collectors to provide
14

15   consumers with various pieces of information regarding consumer’s rights to dispute the validity

16   of certain debts in the initial written communication with consumers. Pursuant to 15 U.S.C. §

17   1692g(a)(1), a debt collector must adequately provide “the amount of the debt.” Pursuant to 15
18   U.S.C. § 1692g(a)(2), a debt collector must adequately provide “the name of the creditor to whom
19
     the debt is owed.”
20
        40. Defendant violated § 1692g(a)(1) when it failed to adequately identify the amount of the
21
     debt. Although the letter purports to outline the total amount due, Defendant’s mentioning of
22

23   interest and other charges that may accrue at some undefined time in the future renders Defendant’s

24   disclosure of the amount due insufficient under the FDCPA.

25      41. Defendant further violated § 1692g(a)(2) through its failure to sufficiently identify the name
26
     of the creditor to whom the debt is owed. Although Defendant lists BBVA Compass as the creditor
27
     throughout the collection letter, Defendant’s use of this indication as the only means to identify the
28
                                                         6
Case 3:19-cv-01019-WQH-BGS Document 1 Filed 05/31/19 PageID.7 Page 7 of 8



 1   creditor is not sufficient. Defendant’s use of this name only does not adequately identify to Plaintiff
 2   and consumers the precise entity to whom the debt is owed.
 3
        WHEREFORE, Plaintiff, ROBERT V. VALENZUELA, respectfully requests that this
 4
     Honorable Court enter judgment in his favor as follows:
 5
        a. Declaring that the practices complained of herein are unlawful and violate the
 6         aforementioned bodies of law;
 7
        b. Awarding Plaintiff statutory damages of $1,000.00 as provided under 15 U.S.C.
 8         §1692k(a)(2)(A);

 9      c. Awarding Plaintiff actual damages, in an amount to be determined at trial, as provided
           under 15 U.S.C. §1692k(a)(1);
10

11      d. Awarding Plaintiff costs and reasonable attorney fees as provided under 15 U.S.C.
           §1692k(a)(3); and
12
        e. Awarding any other relief as this Honorable Court deems just and appropriate.
13

14         COUNT II – VIOLATIONS OF THE ROSENTHAL FAIR DEBT COLLECTION PRACTICES ACT
15      42. Plaintiff restates and realleges paragraphs 1 through 41 as though fully set forth herein.
16
        43. Plaintiff is a “person” as defined by Cal. Civ. Code § 1788.2(g).
17
        44. The alleged subject debt is a “debt” and “consumer debt” as defined by Cal. Civ. Code §
18
     1788.2(d) and (f).
19

20      45. Defendant is a “debt collector” as defined by Cal. Civ. Code § 1788.2(c).

21          a. Violations of RFDCPA § 1788.17

22      46. The RFDCPA, pursuant to Cal. Civ. Code § 1788.17 states that “Notwithstanding any other
23
     provision of this title, every debt collector collecting or attempting to collect a consumer debt shall
24
     comply with the provisions of Section 1692b to 1692j, inclusive of, and shall be subject to the
25
     remedies in Section 1692k of, Title 15 of the United States Code.”
26
        47. As outlined above, through their conduct in attempting to collect upon the subject debt,
27

28   Defendant violated 1788.17; and 15 U.S.C. §§1692e and g of the FDCPA. Defendant engaged in
                                                        7
Case 3:19-cv-01019-WQH-BGS Document 1 Filed 05/31/19 PageID.8 Page 8 of 8



 1   deceptive and noncompliant conduct in its attempts to collect a debt from Plaintiff, in violation of
 2   the RFDCPA.
 3
        48. Defendant willfully and knowingly violated the RFDCPA.             Defendant’s willful and
 4
     knowing violations of the TCPA should trigger this Honorable Court’s ability to award Plaintiff
 5
     statutory damages of up to $1,000.00, as provided under Cal. Civ. Code § 1788.30(b).
 6

 7      WHEREFORE, Plaintiff, ROBERT V. VALENZUELA, respectfully requests that this

 8   Honorable Court enter judgment in his favor as follows:

 9      a. Declare that the practices complained of herein are unlawful and violate the aforementioned
           statute;
10

11      b. Award Plaintiff actual damages, pursuant to Cal. Civ. Code § 1788.30(a);

12      c. Award Plaintiff statutory damages up to $1,000.00, pursuant to Cal. Civ. Code §
           1788.30(b);
13
        d. Award Plaintiff costs and reasonable attorney fees as provided pursuant to Cal. Civ. Code
14
           § 1788.30(c); and
15
        e. Award any other relief as the Honorable Court deems just and proper.
16

17      Dated: May 31, 2019                       Respectfully submitted,

18                                                By: /s/ Nicholas M. Wajda
                                                  Nicholas M. Wajda
19                                                WAJDA LAW GROUP, APC
20                                                11400 West Olympic Boulevard, Suite 200M
                                                  Los Angeles, California 90064
21                                                Telephone: (310) 997-0471
                                                  Facsimile: (866) 286-8433
22                                                Email: nick@wajdalawgroup.com
23

24

25

26
27

28
                                                       8
